PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Voyetra Turtle Beach, Inc.
Application No. 17/685,467
Filed: 3 Mar 2022
For DUAL RADIO GAMING HEADSET

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition filed on June 13, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to four nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED as unnecessary.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.
A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

This application was filed on March 18, 2022 with a benefit claim to three prior-filed nonprovisional applications, and the USPTO mailed a filing receipt on March 9, 2022 and an updated filing receipt on March 18, 2022.

With this petition, Petitioner seeks to insert a benefit claim to an additional four non-provisional applications and one provisional application.  However, this is not necessary since the benefit claim was made within the timeframe set forth in 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(3)(ii), which is “the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed provisional application” and “the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application,” respectively.  This application was filed on March 3, 2022; this petition was filed on June 13, 2022; and, the four-month anniversary of the filing date is July 5, 2022 (July 3, 2022 fell on a Sunday and July 4, 2022 fell on a federal holiday).

It follows this petition is not required.  The undersigned has entered the requested benefit claim and a corrected filing receipt has been included with this decision.  USPTO records show the petition fee was refunded to the appropriate credit card on August 11, 2022.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the present application can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).